





Exhibit 10.3


FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT AND CONSENT


This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT AND CONSENT, dated as of December 20, 2018 (this “Amendment”), is
entered into by and among the following parties:
(a)SPRINT SPECTRUM L.P., as initial Servicer (the “Servicer”);


(b)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “Sellers” (the
“Sellers” and together with the Servicer, the “Sprint Parties”);


(c)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “CONDUIT PURCHASERS”
(the “Conduit Purchasers”);


(d)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “COMMITTED
PURCHASERS” (the “Committed Purchasers”);


(e)THE PERSONS IDENTIFIED ON THE SIGNATURE PAGES HERETO AS “PURCHASER AGENTS”
(the “Purchaser Agents”);


(f)MIZUHO BANK, LTD., as the Collateral Agent (in such capacity, the “Collateral
Agent”), and as the Administrative Agent (in such capacity, the “Administrative
Agent”), Lead Arranger and Structuring Agent;


(g)MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead
Arranger; and


(h)SMBC NIKKO SECURITIES AMERICA, INC., as Joint Lead Arranger.
Capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Receivables Purchase Agreement (as defined
below) as amended hereby.
RECITALS
WHEREAS, the Sellers, the Servicer, the Conduit Purchasers, the Committed
Purchasers, the Purchaser Agents, the Collateral Agent, the Administrative Agent
and the Joint Lead Arrangers entered into that certain Third Amended and
Restated Receivables Purchase Agreement, dated as of June 29, 2018 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Receivables Purchase Agreement”);
WHEREAS, concurrently herewith, an amendment to the Sale Agreement (the “RSCA
Amendment”) is being executed by each of the parties thereto that excludes
Receivables the Obligor of which is domiciled or organized in the Commonwealth
of Puerto Rico or the Virgin Islands of the United States from the sale pursuant
thereto;





--------------------------------------------------------------------------------







WHEREAS, Sprint Corporation (the “Performance Support Provider”) hereby wishes
to reaffirm its obligations under the Performance Support Agreement;
WHEREAS, the parties to the Receivables Purchase Agreement desire to amend the
Receivables Purchase Agreement on the terms and subject to the conditions set
forth herein;
WHEREAS, pursuant to Section 7.3(c) and the proviso of Section 7.3(h) of the
Receivables Purchase Agreement, no Seller may amend Section 9(j)(v)(L) of its
operating agreement without the consent of the Administrative Agent, the
Collateral Agent and the Required Purchasers;
WHEREAS, the Sellers have requested that the Administrative Agent, Collateral
Agent and Required Purchasers consent to the amendments to Section 9(j)(v)(L) of
the Sellers’ operating agreements, each dated as of the date hereof (the “LLC
Agreement Amendments”);
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:
1.Amendments to the Receivables Purchase Agreement.


(a)    Section 1.2(a) of the Receivables Purchase Agreement is hereby amended to
replace the language “third (3rd)” set forth therein with the language “second
(2nd)”.


(b)    Section 1.2(i) of the Receivables Purchase Agreement is hereby amended
(i) to replace the language “three (3)” set forth therein with the language “two
(2)” and (ii) to replace the language “third (3rd)” set forth therein with the
language “second (2nd)”.


(c)    Section 3.1(d)(x) of the Receivables Purchase Agreement is hereby amended
by inserting the bold, underlined text as follows:


“(x)    (A) to the Servicer (x) first, to accrued and unpaid Servicing Fee
relating to such Receivable Pool in an amount equal to such Receivable Pool’s
Pro Rata Share of such Servicing Fee and (y) second, to the accrued and unpaid
Servicing Fee in an amount equal to the other Receivable Pool’s Pro Rata Share
of such Servicing Fee (in each case if the Servicer is Sprint Spectrum or an
Affiliate of Sprint Corporation) and (B) to Sprint/United Management Company,
the monthly E&R Reimbursement Payment.”
(d)    Section 3.2(c) of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text and deleting the bold, stricken text as
follows:


“(c)    (i) The Sellers’ Optional Permanent Reduction of Purchase Facility. (i)
The Sellers may, upon at least thirty (30) days’ prior written notice to the
Collateral Agent, the Administrative Agent and each Purchaser Agent, terminate
the Purchase Facility and the Purchasers’ Total Commitment in whole without
penalty or premium (other than any amounts payable pursuant to Section 4.3) or,
(ii) the Sellers may, upon at least three (3) days’ prior written notice to the
Collateral Agent, the Administrative Agent and each Purchaser Agent (a





--------------------------------------------------------------------------------





“Merger Termination Notice”), and solely in connection with the closing of the
Merger, terminate the Purchase Facility and the Purchasers’ Total Commitment in
whole without penalty or premium (other than any amounts payable pursuant to
Section 4.3); provided that, solely to the extent that the Merger does not
become effective on the proposed termination date set forth in such Merger
Termination Notice, the Sellers may revoke such Merger Termination Notice upon
prior written notice to the Collateral Agent, the Administrative Agent and each
Purchaser Agent and provide a new Merger Termination Notice in accordance with
this clause (ii) or may amend a prior Merger Termination Notice to make the
effective date of termination align with the effectiveness of the Merger), or
(iii) the Sellers may, upon at least ten (10) Business Days’ prior written
notice to the Collateral Agent, the Administrative Agent and each Purchaser
Agent, from time to time, irrevocably reduce in whole or part without penalty or
premium the unused portion of the Purchasers’ Pool Commitment in respect of the
SCC Receivable Pool or the Combined Receivable Pools; provided, that each
partial reduction shall be in the amount of at least $10,000,000, or an integral
multiple of $100,000 in excess thereof, and that, unless terminated in whole,
the Purchasers’ Total Commitment shall in no event be reduced below
$500,000,000. Any such partial reduction of the Purchasers’ Pool Commitment in
respect of the SCC Receivable Pool or the Combined Receivable Pools shall be
ratably allocated (based on then-existing Pool Commitments) among the Committed
Purchasers to reduce their respective Pool Commitments in respect of the SCC
Receivable Pool and the Combined Receivable Pools, respectively. No termination
of the Purchase Facility in whole shall be effective unless and until the
Purchasers’ Total Investment is reduced to zero and all other Obligations and
other amounts owed to the Collateral Agent, the Administrative Agent, the
Purchaser Agents, the Purchasers, and the other Affected Parties under this
Agreement and each of the other Transaction Documents have been paid in full.
Notwithstanding anything to the contrary set forth in this Agreement, any
reduction of the Purchase Facility or the Purchasers’ Total Commitment pursuant
to this Section 3.2(c) shall be on a pro rata basis in respect of the SCC
Receivable Pool and the Combined Receivable Pools.”
(e)    Section 7.8(n)(vi) of the Receivables Purchase Agreement is hereby
amended by inserting the bold, underlined text as follows:


“(n)    No Seller shall have any employees, except to the extent, if any, that
employees of Sprint/United Management Company providing services to the Sellers
pursuant to the Employee and Rent Agreement constitute employees of the Sellers;
(f)    Appendix A of the Receivables Purchase Agreement is hereby amended by
adding the below definitions thereto in the appropriate alphabetical order:


““E&R Reimbursement Payment” means the monthly reimbursement of salary and rent
expense payable by the Sellers under the Employee and Rent Agreement.”    





--------------------------------------------------------------------------------





““Employee and Rent Agreement” means the Employee and Rent Agreement, dated as
of December 20, 2018, by and among Sprint/United Management Company and the
Sellers, as may be amended, restated or modified from time to time.”
““Merger” means the acquisition of Sprint Corporation by T-Mobile US, Inc.
pursuant to that certain Business Combination Agreement, dated as of April 29,
2018, by and among Sprint Corporation, T-Mobile US, Inc., Huron Merger Sub LLC,
a Delaware limited liability company and a wholly owned subsidiary of T-Mobile
US, Inc., Superior Merger Sub Corporation, a Delaware corporation and a wholly
owned subsidiary of Huron Merger Sub LLC, Galaxy Investment Holdings, Inc., a
Delaware corporation, Starburst I, Inc., a Delaware corporation, and, for the
limited purposes of the covenants and representations set forth therein that are
expressly obligations of such persons, Deutsche Telekom AG, an
Aktiengesellschaft organized and existing under the laws of the Federal Republic
of Germany, Deutsche Telekom Holding B.V., a besloten vennootschap met beperkte
aansprakelijkheid organized and existing under the laws of the Netherlands, and
SoftBank Group Corp., a Japanese kabushiki kaisha, as it may be amended,
supplemented or modified from time to time.”
(g)    Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting a comma after the language “if an SCC Receivable” in clause (b) of the
definition of “Eligible Receivable”.


(h)    Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text into the definition of “ISC Yield and Fee
Reserve” as follows:


““ISC Yield and Fee Reserve” means in respect of the ISC Receivable Pool, as of
any date of determination, the sum of:
(a)    the amount equal to the interest that would accrue on an amount equal to
(x) the Net Portfolio Balance in respect of the ISC Receivable Pool as of such
date of determination minus (y) the ISC Loss Reserve as of such date of
determination, at a rate equal to the Hedge Rate during a period equal to the
ISC Weighted Average Term; plus
(b)    the amount of the ISC Receivable Pool’s Pro Rata Share of the Servicing
Fees and Fees that would accrue in respect of the ISC Receivable Pool during the
period equal to the ISC Weighted Average Term assuming that the aggregate Unpaid
Balance and the aggregate Investments relating to the ISC Receivable Pool as of
such date of determination remained the same during such period; plus
(c)    the accrued and unpaid Yield, the ISC Receivable Pool’s Pro Rata
    Share of the E&R Reimbursement Payments, Servicing Fees and Fees in
    respect of the ISC Receivable Pool.”





--------------------------------------------------------------------------------







(i)Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text into the definition of “Lease Yield and Fee
Reserve” as follows:
“Lease Yield and Fee Reserve” means in respect of the Lease Receivable Pool, as
of any date of determination, the sum of:
(a)    the amount equal to the interest that would accrue on an amount equal to
(x) the Net Portfolio Balance in respect of the Lease Receivable Pool as of such
date of determination minus (y) the Lease Loss Reserve as of such date of
determination, at a rate equal to the Hedge Rate during a period equal to the
Lease Weighted Average Term; plus
(b)    the amount of the Lease Receivable Pool’s Pro Rata Share of the Servicing
Fees and Fees that would accrue in respect of the Lease Receivable Pool during
the period equal to the Lease Weighted Average Term assuming that the aggregate
Unpaid Balance and the aggregate Investments relating to each of the Lease
Receivable Pool and the Lease Receivable Pool as of such date of determinations
remained the same during such period; plus
(c)    the accrued and unpaid Yield, the Lease Receivable Pool’s     Pro Rata
Share of the E&R Reimbursement Payments, Servicing     Fees and Fees in respect
of the Lease Receivable Pool.”
(j)Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text into the definition of "MTM Lease Yield and
Fee Reserve” as follows:


“MTM Lease Yield and Fee Reserve” means in respect of the MTM Lease Receivable
Pool, as of any date of determination, the sum of:
(a)     the MTM Lease Liquidation Discount in respect of such Receivable Pool
then applicable; and
(b)    the sum of the accrued and unpaid Yield in respect of the MTM Lease
Receivable Pool, the MTM Lease Receivable Pool’s Pro Rata Share of the E&R
Reimbursement Payments, Servicing Fees and Fees in respect of the MTM Lease
Receivable Pool.”
(k)Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text into the definition of “SCC Yield Reserve”
as follows:


““SCC Yield Reserve” means in respect of the SCC Receivable Pool, as of any date
of determination, the sum of: (a) the SCC Liquidation Discount in respect of
such Receivable Pool then applicable; and (b) the sum of the accrued and unpaid
Yield in respect of the SCC Receivable Pool, the SCC Receivable Pool’s Pro Rata





--------------------------------------------------------------------------------





Share of the E&R Reimbursement Payments, Servicing Fees and Fees in respect of
the SCC Receivable Pool.”
(l)Appendix A of the Receivables Purchase Agreement is hereby amended by
inserting the bold, underlined text into the definition of “Transaction
Documents” as follows:


““Transaction Documents” means this Agreement, the Sale Agreement, the Fee
Letters, the Lock-Box Agreements, any Eligible Interest Rate Cap, any Eligible
Interest Rate Swap, the Control Agreement, Sellers’ limited liability company
agreements, the Performance Support Agreement, the Employee and Rent Agreement
and all other documents, agreements, and certificates to be executed and
delivered by any Seller, Servicer, any Originator, or Sprint Corporation in
connection herewith or in connection with any of the foregoing; provided,
however, that “Transaction Documents” shall not include any ISC Dealer
Agreements.”
(m)Schedule 1.2(a) to the Receivables Purchase Agreement is hereby amended by
replacing the language “three (3)” set forth in footnote number 1 thereof with
the language “two (2)”.


(n)Exhibit 3.1(a) of the Receivables Purchase Agreement is hereby replaced in
its entirety as attached hereto.


(o)Effective as of the Exclusion Effective Date (as defined below), Appendix A
of the Receivables Purchase Agreement is hereby amended by inserting the bold,
underlined text into clause (h) of the definition of “Eligible Receivable” as
follows:


“(h)    the Obligor of which is domiciled or organized in the United States of
America (other than a Receivable the Obligor of which is domiciled or organized
in the Commonwealth of Puerto Rico or the Virgin Islands of the United States);”
2.Consents.


(a)    Notwithstanding Sections 7.3(c) and (h) of the Receivables Purchase
Agreement, the Administrative Agent, Collateral Agent and the Required
Purchasers by signing below hereby consent to the Sellers amending Section
9(j)(v)(L) of each of their operating agreements to permit such Seller to have
employees to the extent that any employees of Sprint/United Management Company
providing services to either Seller pursuant to the Employee and Rent Agreement
constitute employees of either Seller. The consent set forth in this clause (a)
shall be effective only in the specific instance and for the specific purpose
for which it is expressly given herein and shall not be deemed to apply to any
other event or circumstance.


(b)    Notwithstanding Section 1(b) of the Deposit Account Control Agreement
dated May 16, 2014 among SFE 2, LLC, the Servicer, the Collateral Agent, and
Bank of America, N.A. (as amended, supplemented or modified from time to time),
the Collateral Agent by signing below hereby consents to SFE 2, LLC closing the
Lock-Box Account





--------------------------------------------------------------------------------





maintained at Bank of America, N.A. with account number 3752205655; provided,
that this waiver shall be subject to the receipt by the Collateral Agent of a
certificate from the Servicer stating that the payments from Obligors that were
previously being sent to such Lock-Box Account will, upon termination of such
Lock-Box Account and at all times thereafter, be deposited in a different
Lock-Box Account covered by a Lock-Box Agreement as required pursuant to Section
7.3(d) of the Receivables Purchase Agreement. The consent set forth in this
clause (b) shall be effective only in the specific instance and for the specific
purpose for which it is expressly given herein and shall not be deemed to apply
to any other event or circumstance.


3.Representations and Warranties. Each Sprint Party hereby represents and
warrants as of the date hereof as follows:


(a)    Representations and Warranties. The representations and warranties made
by it in the Receivables Purchase Agreement are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).


(b)    Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Receivables Purchase Agreement as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary
organizational action on its part. This Amendment and the Receivables Purchase
Agreement as amended hereby, are such Person’s valid and legally binding
obligations, enforceable in accordance with their respective terms.


(c)    No Termination Events. After giving effect to this Amendment and the
transactions contemplated hereby, no Event of Termination, Unmatured Event of
Termination, Collection Control Event or Non-Reinvestment Event exists or shall
exist.


4.Entire Agreement. Except as otherwise amended hereby, all of the other terms
and provisions of the Receivables Purchase Agreement are and shall remain in
full force and effect and the Receivables Purchase Agreement, as amended and
supplemented by this Amendment, is hereby ratified and confirmed by the parties
hereto. After this Amendment becomes effective, all references in the
Receivables Purchase Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
contains the entire understanding of the parties with respect to the provisions
of the Receivables Purchase Agreement amended and supplemented hereby and may
not be modified except in writing signed by all parties. This Amendment shall
not be deemed, either expressly or impliedly, to waive, amend or supplement any
provision of the Receivables Purchase Agreement other than as set forth herein.


5.Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Collateral Agent and the Administrative Agent of:





--------------------------------------------------------------------------------







(a)
duly executed counterparts of this Amendment (whether by facsimile or otherwise)
executed by each of the parties hereto;



(b)
duly executed counterparts of the LLC Agreement Amendments (whether by facsimile
or otherwise) executed by each of the parties thereto;



(c)
duly executed counterparts of the Employee and Rent Agreement (whether by
facsimile or otherwise) executed by each of the parties thereto; and



(d)
duly executed counterparts of the RSCA Amendment (whether by facsimile or
otherwise) executed by each of the parties thereto, which RSCA Amendment shall
be in a form reasonably satisfactory to the Administrative Agent.



6.Exclusion Effective Date. For purposes of this Amendment and the RSCA
Amendment, the “Exclusion Effective Date” means the date designated by the
Servicer on or after the date on which the Administrative Agent has confirmed
that the following conditions have been satisfied:


(a)
the Administrative Agent shall have received from the Servicer an Information
Package pursuant to Section 3.1(a) of the Receivables Purchase Agreement which
includes all information reasonably required by the Administrative Agent in
connection with the exclusion of Receivables the Obligor of which is domiciled
or organized in the Commonwealth of Puerto Rico or the Virgin Islands of the
United States, which Information Package shall be in a form reasonably
satisfactory to the Administrative Agent; and



(b)
the Administrative Agent shall have received drafts of UCC-3 financing
statements amending the UCC-1 financing statements to be filed against each of
Sprint Spectrum L.P. and SprintCom, Inc. in connection with the Sale Agreement
reflecting the changes in connection with the RSCA Amendment, in a form
reasonably satisfactory to the Administrative Agent, which such UCC-3 financing
statements shall be filed on the Exclusion Effective Date and are authorized to
be filed by this Amendment.



7.Governing Law. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).


8.Severability. If any one or more of the agreements, provisions or terms of
this Amendment shall for any reason whatsoever be held invalid or unenforceable,
then such agreements, provisions or terms shall be deemed severable from the
remaining agreements, provisions and terms of this Amendment and shall in no way
affect the validity or enforceability of the provisions of this Amendment or the
Receivables Purchase Agreement, as applicable.





--------------------------------------------------------------------------------







9.Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.


10.Reaffirmation of Performance Support Agreement. After giving effect to this
Amendment, all of the provisions of the Performance Support Agreement shall
remain in full force and effect and the Performance Support Provider hereby
ratifies and affirms the Performance Support Agreement and acknowledges that the
Performance Support Agreement has continued and shall continue in full force and
effect in accordance with its terms.


11.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Sprint Party, and their respective successors and permitted
assigns.


12.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.


[Signature Pages Follow]
        





--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
SPRINT SPECTRUM L.P.
individually and as the Servicer


By: /s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Treasurer





--------------------------------------------------------------------------------







SFE 1, LLC
SFE 2, LLC, each as a Seller


By: /s/ Janet M. Duncan            
Name: Janet M. Duncan
Title: Treasurer





--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as Administrative Agent, Lead Arranger, and Structuring Agent


By: /s/ Richard A. Burke                
Name:    Richard A. Burke        
Title:    Managing Director        




MIZUHO BANK, LTD.,
as Collateral Agent


By: /s/ Richard A. Burke                    
Name:    Richard A. Burke
Title:    Managing Director




MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arranger




By: /s/ Christopher Pohl        
Name:    Christopher Pohl        
Title:    Managing Director        




SMBC NIKKO SECURITIES AMERICA, INC., as Joint Lead Arranger




By: /s/ Yukimi Konno                    
Name:    Yukimi Konno
Title:    Managing Director







--------------------------------------------------------------------------------







VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser




By: /s/ Kevin J. Corrigan                
Name:    Kevin J. Corrigan
Title:    Vice President




MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Purchaser Agent for the Victory Purchaser Group




By: /s/ Christopher Pohl                
Name:    Christopher Pohl
Title:    Managing Director




MUFG BANK, LTD., F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Committed Purchaser for the Victory Purchaser Group




By: /s/ Christopher Pohl                
Name:     Christopher Pohl
Title:    Managing Director





--------------------------------------------------------------------------------









MIZUHO BANK, LTD.,
as a Purchaser Agent for Mizuho Bank, Ltd., as Committed Purchaser




By: /s/ Richard A. Burke                
Name:    Richard A. Burke
Title:    Managing Director






MIZUHO BANK, LTD.,
as a Committed Purchaser




By: /s/ Richard A. Burke        
Name:    Richard A. Burke
Title:    Managing Director


    





--------------------------------------------------------------------------------







                
MANHATTAN ASSET FUNDING COMPANY LLC,
as a Conduit Purchaser


By: MAF Receivables Corp., Its Member


By: /s/ Irina Khaimova                
Name:    Irina Khaimova
Title:    Vice President




SMBC NIKKO SECURITIES AMERICA, INC.,
as a Purchaser Agent for the Manhattan Purchaser Group




By: /s/ Yukimo Konno                    
Name:    Yukimo Konno
Title:    Managing Director




SUMITOMO MITSUI BANKING CORPORATION,
as a Committed Purchaser for the Manhattan Purchaser Group




By: /s/ Satoshi Takahara                
Name:    Satoshi Takahara
Title:    Executive Director





--------------------------------------------------------------------------------









LIBERTY STREET FUNDING LLC, as a Conduit Purchaser






By: /s/ Jill A. Russo            
Name:    Jill A. Russo
Title:    Vice President




THE BANK OF NOVA SCOTIA, as a Purchaser Agent for the Liberty Street Purchaser
Group




By: /s/ Paula J. Czach                
Name:    Paula J. Czach
Title:    Managing Director




THE BANK OF NOVA SCOTIA, as a Committed Purchaser for the Liberty Street
Purchaser Group




By: /s/ Paula J. Czach        
Name:    Paula J. Czach
Title:    Managing Director









--------------------------------------------------------------------------------







ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser


By:    Crédit Agricole Corporate and Investment Bank,
as attorney-in-fact


        
By: /s/ [Authorized Signer]        
Name:
Title: Authorized Signer
        
By: /s/ Roger Klepper        
Name:    Roger Klepper
Title:    Managing Director




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Purchaser Agent for the
Atlantic Asset Purchaser Group




By: /s/ [Authorized Signer]        
Name:
Title: Authorized Signer


By: /s/ Roger Klepper        
Name:    Roger Klepper
Title:    Managing Director






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser for the
Atlantic Asset Purchaser Group




By: /s/ [Authorized Signer]        
Name:
Title: Authorized Signer


By: /s/ Roger Klepper        
Name:    Roger Klepper
Title:    Managing Director





--------------------------------------------------------------------------------











SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,
as a Purchaser Agent for Sumitomo Mitsui Trust Bank, Limited, as Committed
Purchaser




By: /s/ Katsu Sakai                
Name:    Katsu Sakai
Title:    Senior Director






SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,
as a Committed Purchaser




By: /s/ Tommy Constantinou        
Name:    Tommy Constantinou
Title:    Vice President





--------------------------------------------------------------------------------











THE TORONTO-DOMINION BANK, as a Purchaser Agent for The Toronto-Dominion Bank,
as Committed Purchaser




By: /s/ Bradley Purkis                
Name:    Bradley Purkis
Title:    Managing Director






THE TORONTO-DOMINION BANK,
as a Committed Purchaser




By: /s/ Bradley Purkis                
Name:    Bradley Purkis
Title:    Managing Director





--------------------------------------------------------------------------------













JPMORGAN CHASE BANK, N.A.,
as a Purchaser Agent for JPMorgan Chase Bank, N.A., a Committed Purchaser




By: /s/ Alexander Louis-Jeune                
Name:    Alexander Louis-Jeune
Title:    Executive Director




JPMORGAN CHASE BANK, N.A.,
as a Committed Purchaser




By: /s/ Alexander Louis-Jeune                
Name:     Alexander Louis-Jeune
Title:     Executive Director





--------------------------------------------------------------------------------









SPRINT CORPORATION,
as Performance Support Provider






By: /s/ Janet M. Duncan        
Name: Janet M. Duncan    
Title: Treasurer





